
	
		I
		112th CONGRESS
		1st Session
		H. R. 3436
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. DeFazio (for
			 himself, Mr. Schrader, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To expand the Wild Rogue Wilderness Area in the State of
		  Oregon, to make additional wild and scenic river designations in the Rogue
		  River area, and to provide additional protections for Rogue River tributaries,
		  and for other purposes.
	
	
		1.Expansion of Wild Rogue
			 Wilderness Area
			(a)ExpansionIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain Federal land managed by the Bureau of Land
			 Management, comprising approximately 58,100 acres, as generally depicted on the
			 map entitled Wild Rogue, dated September 16, 2010, are hereby
			 included in the Wild Rogue Wilderness, a component of the National Wilderness
			 Preservation System.
			(b)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall file a map and a legal
			 description of the wilderness area designated by this section, with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct typographical errors in the maps and legal
			 descriptions.
				(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
				(c)AdministrationSubject
			 to valid existing rights, the area designated as wilderness by this section
			 shall be administered by the Secretary of the Interior in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.).
			(d)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the Federal
			 land designated as wilderness by this section is withdrawn from all forms
			 of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				2.Wild and scenic river
			 designations, Rogue River area
			(a)AmendmentsSection 3(a)(5) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(5)) (relating to the Rogue River, Oregon) is
			 amended by adding at the end the following:
				
					In addition to
				the segment described in the previous sentence, the following segments in the
				Rogue River area are designated:
						(A)Kelsey
				creekThe approximately 4.8 miles of Kelsey Creek from east
				section line of T32S, R9W, sec. 34, W.M. to the confluence with the Rogue River
				as a wild river.
						(B)East fork kelsey
				creekThe approximately 4.6 miles of East Fork Kelsey Creek from
				the Wild Rogue Wilderness boundary in T33S, R8W, sec. 5, W.M. to the confluence
				with Kelsey Creek as a wild river.
						(C)Whisky
				creek
							(i)The approximately
				0.6 miles of Whisky Creek from the confluence of the East Fork and West Fork to
				0.1 miles downstream from road 33-8-23 as a recreational river.
							(ii)The approximately
				1.9 miles of Whisky Creek from 0.1 miles downstream from road 33-8-23 to the
				confluence with the Rogue River as a wild river.
							(D)East fork whisky
				creek
							(i)The approximately
				2.8 miles of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in
				T33S, R8W, sec. 11, W.M. to 0.1 miles downstream of road 33-8-26 crossing as a
				wild river.
							(ii)The approximately
				.3 miles of East Fork Whisky Creek from 0.1 miles downstream of road 33-8-26 to
				the confluence with Whisky Creek as a recreational river.
							(E)West fork whisky
				creekThe approximately 4.8 miles of West Fork Whisky Creek from
				its headwaters to the confluence with Whisky Creek as a wild river.
						(F)Big windy
				creek
							(i)The approximately
				1.5 miles of Big Windy Creek from its headwaters to 0.1 miles downstream from
				road 34-9-17.1 as a scenic river.
							(ii)The approximately
				5.8 miles of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1 to
				the confluence with the Rogue River as a wild river.
							(G)East fork big
				windy creek
							(i)The approximately
				0.2 miles of East Fork Big Windy Creek from its headwaters to 0.1 miles
				downstream from road 34-8-36 as a scenic river.
							(ii)The approximately
				3.7 miles of East Fork Big Windy Creek from 0.1 miles downstream from road
				34-8-36 to the confluence with Big Windy Creek as a wild river.
							(H)Little windy
				creekThe approximately 1.9 miles of Little Windy Creek from 0.1
				miles downstream of road 34-8-36 to the confluence with the Rogue River as a
				wild river.
						(I)Howard
				creek
							(i)The approximately
				0.3 miles of Howard Creek from its headwaters to 0.1 miles downstream of road
				34-9-34 as a scenic river.
							(ii)The approximately
				6.9 miles of Howard Creek from 0.1 miles downstream of road 34-9-34 to the
				confluence with the Rogue River as a wild river.
							(J)Mule
				creekThe approximately 6.3 miles of Mule Creek from east section
				line of T32S, R10W, sec. 25, W.M to the confluence with the Rogue River as a
				wild river.
						(K)Anna
				creekThe approximately 3.5-mile section of Anna Creek from its
				headwaters to the confluence with Howard Creek as a wild river.
						(L)Missouri
				creekThe approximately 1.6 miles of Missouri Creek from the Wild
				Rogue Wilderness boundary in T33S, R10W, sec. 24, W.M. to the confluence with
				the Rogue River as a wild river.
						(M)Jenny
				creekThe approximately 1.8 miles of Jenny Creek from the Wild
				Rogue Wilderness boundary in T33S, R9W, sec.28, W.M. to the confluence with the
				Rogue River as a wild river.
						(N)Rum
				creekThe approximately 2.2 miles of Rum Creek from the Wild
				Rogue Wilderness boundary in T34S, R8W, sec. 9, W.M. to the confluence with the
				Rogue River as a wild river.
						(O)East fork rum
				creekThe approximately 1.5 miles of East Rum Creek from the Wild
				Rogue Wilderness boundary in T34S, R8W, sec. 10, W.M. to the confluence with
				Rum Creek as a wild river.
						(P)Wildcat
				creekThe approximately 1.7-mile section of Wildcat Creek from
				its headwaters downstream to the confluence with the Rogue River as a wild
				river.
						(Q)Montgomery
				creekThe approximately 1.8-mile section of Montgomery Creek from
				its headwaters downstream to the confluence with the Rogue River as a wild
				river.
						(R)Hewitt
				creekThe approximately 1.2 miles of Hewitt Creek from the Wild
				Rogue Wilderness boundary in T33S, R9W, sec. 19, W.M. to the confluence with
				the Rogue River as a wild river.
						(S)Bunker
				creekThe approximately 6.6 miles of Bunker Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(T)Dulog
				creek
							(i)The approximately
				0.8 miles of Dulog Creek from its headwaters to 0.1 miles downstream of road
				34-8-36 as a scenic river.
							(ii)The approximately
				1.0 miles of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the
				confluence with the Rogue River as a wild river.
							(U)Quail
				creekThe approximately 1.7 miles of Quail Creek from the Wild
				Rogue Wilderness boundary in T33S, R10W, sec. 1, W.M. to the confluence with
				the Rogue River as a wild river.
						(V)Meadow
				creekThe approximately 4.1 miles of Meadow Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(W)Russian
				creekThe approximately 2.5 miles of Russian Creek from the Wild
				Rogue Wilderness boundary in T33S, R8W, sec. 20, W.M. to the confluence with
				the Rogue River as a wild river.
						(X)Alder
				creekThe approximately 1.2 miles of Alder Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(Y)Booze
				creekThe approximately 1.5 miles of Booze Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(Z)Bronco
				creekThe approximately 1.8 miles of Bronco Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(AA)Copsey
				creekThe approximately 1.5 miles of Copsey Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(BB)Corral
				creekThe approximately 0.5 miles of Corral Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(CC)Cowley
				creekThe approximately 0.9 miles of Cowley Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(DD)Ditch
				creekThe approximately 1.8 miles of Ditch Creek from the Wild
				Rogue Wilderness boundary in T33S, R9W, sec. 5, W.M. to its confluence with the
				Rogue River as a wild river.
						(EE)Francis
				creekThe approximately 0.9 miles of Francis Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(FF)Long
				gulchThe approximately 1.1 miles of Long Gulch from the Wild
				Rogue Wilderness boundary in T33S, R10W, sec. 23, W.M. to the confluence with
				the Rogue River as a wild river.
						(GG)Bailey
				creekThe approximately 1.7 miles of Bailey Creek from the west
				section line of T34S, R8W, sec.14, W.M. to the confluence of the Rogue River as
				a wild river.
						(HH)Shady
				creekThe approximately 0.7 miles of Shady Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
						(II)Slide
				creek
							(i)The approximately
				0.5-mile section of Slide Creek from its headwaters to 0.1 miles downstream
				from road 33-9-6 as a scenic river.
							(ii)The approximately
				0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the
				confluence with the Rogue River as a wild
				river.
							.
			(b)ManagementAll
			 wild, scenic, and recreation classified segments designated by the amendment
			 made by subsection (a) shall be managed as part of the Rogue Wild and Scenic
			 River.
			(c)WithdrawalSubject to valid rights, the Federal land
			 within the boundaries of the river segments designated by the amendment made by
			 subsection (a) is withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				3.Additional
			 protections for Rogue River tributaries
			(a)ProtectionsThe
			 Federal Energy Regulatory Commission shall not license the construction of any
			 dam, water conduit, reservoir, powerhouse, transmission line, or other project
			 works on or directly affecting any stream which is listed in this section, and
			 no department or agency of the United States shall assist by loan, grant,
			 license, or otherwise in the construction of any water resources project on or
			 directly affecting any stream which is listed in this section of this Act,
			 except to maintain or repair water resources projects that exist on the date of
			 enactment of this Act. Nothing in this section shall prohibit any department or
			 agency of the United States in assisting by loan, grant, license, or otherwise,
			 water resources projects whose primary purpose is ecological or aquatic
			 restoration and which provide a net benefit to water quality and aquatic
			 resources.
			(b)WithdrawalSubject
			 to valid rights, the Federal land within a quarter-mile on each side of the
			 streams listed in this section, is withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(c)Stream
			 segments
				(1)Kelsey
			 creekThe approximately 4.5 miles of Kelsey Creek from its
			 headwaters to the east section line of 32S 9W sec. 34.
				(2)East fork kelsey
			 creekThe approximately .2 miles of East Fork Kelsey Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in 33S 8W sec. 5.
				(3)East fork whisky
			 creekThe approximately .7 miles of East Fork Whisky Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in 33S 8W section
			 11.
				(4)Little windy
			 creekThe approximately 1.2 miles of Little Windy Creek from its
			 headwaters to west section line of 33S 9W sec. 34.
				(5)Mule
			 creekThe approximately 5.1 miles of Mule Creek from its
			 headwaters to east section line of 32S 10W sec. 25.
				(6)Missouri
			 creekThe approximately 3.1 miles of Missouri Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 10W sec. 24.
				(7)Jenny
			 creekThe approximately 3.1 miles of Jenny Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 9W sec. 28.
				(8)Rum
			 creekThe approximately 2.2 miles of Rum Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 34S 8W sec. 9.
				(9)East fork rum
			 creekThe approximately .5 miles of East Fork Rum Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 34S 8W sec. 10.
				(10)Hewitt
			 creekThe approximately 1.4 miles of Hewitt Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 9W sec. 19.
				(11)Quail
			 creekThe approximately .8 miles of Quail Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 10W sec. 1.
				(12)Russian
			 creekThe approximately .1 miles of Russian Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 8W sec. 20.
				(13)Ditch
			 creekThe approximately .7 miles of Ditch Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 9W sec. 5.
				(14)Long
			 gulchThe approximately 1.4 miles of Long Gulch from its
			 headwaters to the Wild Rogue Wilderness boundary in 33S 10W sec. 23.
				(15)Bailey
			 creekThe approximately 1.4 miles of Bailey Creek from its
			 headwaters to west section line of 34S 8W sec. 14.
				(16)Quartz
			 creekThe approximately 3.3 miles of Quartz Creek from its
			 headwaters to its confluence with the North Fork Galice Creek.
				(17)North fork
			 galice creekThe approximately 5.7 miles of the North Fork Galice
			 Creek from its headwaters to its confluence with Galice Creek.
				(18)Grave
			 creekThe approximately 10.2 mile section of Grave Creek from the
			 confluence of Wolf Creek downstream to the confluence with the Rogue
			 River.
				(19)Centennial
			 gulchThe approximately 2.2 miles of Centennial Gulch from its
			 headwaters to its confluence with the Rogue River.
				
